Citation Nr: 1031896	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  08-01 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for 
chronic right shoulder muscle strain with degenerative joint 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and W.A.


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The Veteran served on active duty from October 1990 to October 
1994.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating action in which the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan confirmed a noncompensable rating for the 
service-connected chronic right shoulder muscle strain.  Due to a 
change in the Veteran's residence during the pendency of the 
appeal, the jurisdiction of his appeal was transferred to the RO 
in Waco, Texas.  By a November 2008 rating action, the Waco RO 
redefined the Veteran's service-connected disability as a chronic 
right shoulder muscle strain with degenerative joint disease and 
awarded a compensable evaluation of 10 percent, effective from 
April 13, 2006 (date of receipt of his increased rating claim), 
for this disability.  

In May 2010, the Veteran testified at a hearing conducted before 
the undersigned Acting Veterans Law Judge at the RO.  A 
transcript of the hearing has been associated with the claims 
folder.  At the hearing, the Veteran clarified that the only 
issue that he wished to pursue was an increased rating claim for 
his service-connected right shoulder disability.  See hearing 
transcript (T.) at 2-3.  

For the reasons set forth below, this appeal is being REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is required.  


REMAND

Initially, by a June 1998 rating action, service connection was 
granted for a chronic right shoulder muscle strain.  A 20 percent 
rating was assigned at that time.  

The Veteran's disability was for his minor arm.  His service 
treatment records (STRs) note that he had reported that he was 
left-handed on his entrance and separation physical examinations.  
A VA vocational rehabilitation assessment from September 1998 
also noted that he was left-handed.

Later, in August 2000, the Veteran was afforded a VA examination.  
Based on the results of that examination, the RO proposed to 
reduce his right shoulder disability evaluation from 20 percent 
to a noncompensable rating.  A subsequent rating action dated in 
October 2000 reduced the Veteran's right shoulder disability 
rating to a noncompensable level, effective from February 2, 
2001.

The Veteran submitted his current claim for an increased 
(compensable) rating for his service-connected right shoulder 
disability in April 2006.  At that time, he acknowledged the 
prior reduction of his disability rating.

Pursuant to the Veteran's claim, the RO wrote to him and asked 
that he provide information regarding any pertinent medical 
treatment he had received, to include VA medical care.  He 
responded by submitting a VA Form 21-4142, Authorization for 
Release of Information, that identified two private physicians 
that had purportedly treated him in October 2004.  He did not 
identify any VA treatment.  Records of treatment rendered by 
these two private doctors have been associated with the claims 
folder.  

Thereafter, in July 2006, the Veteran was afforded a VA 
examination.  At that time, he reported that he was seeing a 
"Dr. Chou" who was treating him with intophoresis and physical 
therapy.  However, the examination report did not identify 
whether Dr. Chou was a private or VA physician, and the Veteran 
has not given any information in that regard.  As the treatment 
was listed as ongoing at the time of the examination, those 
records are pertinent to the Veteran's claim and should be 
requested on remand.

Furthermore, included in the claims folder is an addendum to the 
July 2006 VA examination report.  According to the addendum, the 
examiner stated that, although the Veteran had reported himself 
as being left-handed, he said that he did a lot of his activities 
of daily living, such as eating and lifting, with his right hand.  

As previously noted herein, by the July 2007 rating action, the 
RO denied the Veteran's claim for a compensable rating for his 
service-connected right shoulder disability.  The rating decision 
noted that the disability involved the Veteran's nondominant 
[minor] arm.  The annotation of nondominant was used in the 
rating decision as this was the original designation from the 
June 1998 rating action which had granted service connection for 
the right shoulder disorder.  However, the designation of 
dominant/nondominant was changed to major/minor when regulations 
relating to evaluation of disabilities involving muscle injuries 
were amended in July 1997.  See 62 Fed. Reg. 30,239 (June 3, 
1997), codified at 38 C.F.R. § 4.73.

In August 2008, the Veteran submitted a statement wherein he 
described a specific instance of an exacerbation of his right 
shoulder disability.  He also stated that all of his visits to 
the VA clinic in Grand Rapids, Michigan, had not helped to 
correct his issues.  He also noted that VA considered him as 
left-handed and that his right arm was not his dominant arm.  He 
challenged that determination by saying that he would only write 
with his left hand and that most of his strength was in his right 
arm.  

In October 2008, the Veteran was afforded another VA examination.  
The examination included electromyography (EMG)/nerve conduction 
velocity (NCV) testing.  The results for testing of the right 
upper extremity, involving the median and ulnar nerves, were said 
to be normal.  X-rays of the right shoulder showed evidence of 
degenerative joint disease (DJD).  The Veteran also had 
limitation of motion in the planes of flexion and abduction as 
per the ranges listed at 38 C.F.R. § 4.71, Plate I (2009).  The 
examination diagnoses were chronic strain with DJD of the right 
shoulder and neuritis/neuralgia of the right arm secondary to 
right shoulder condition.  

Accordingly, the Veteran's right shoulder disability rating was 
increased to 10 percent in a November 2008 rating action.  The 
increase was made effective from the date of the current claim, 
April 13, 2006.  The disability was rated as chronic right 
shoulder muscle strain with DJD (nondominant) [sic].  

The Veteran submitted a statement in January 2009 wherein he 
related his symptoms and explained that they had been ongoing for 
some time.  He also said he had recently seen his doctor but that 
the visit did not help to alleviate his symptoms.  He did not 
identify the doctor or provide information regarding any 
treatment records.

At the May 2010 hearing, the Veteran testified that he was right-
handed and that he did sometimes write with his left hand but 
used his right hand/arm for most things.  The Veteran also said 
that his symptoms had gotten progressively worse in the last five 
years.  He said he currently received treatment from VA at an 
outpatient clinic in Austin, Texas.  He also said that he had had 
VA outpatient treatment in Michigan prior to his relocation to 
Texas during the pendency of his appeal.  The Veteran further 
related that he was having a lot of symptoms involving his neck 
which he believed were intertwined with his right shoulder 
disability.  

Clearly, the Veteran has had relevant VA treatment during the 
pendency of his claim and perhaps in the year prior to his claim.  
On remand, therefore, the dates of such treatment must be 
clarified, and the outstanding records should be obtained.  Any 
pertinent private treatment records must also be obtained.

Also, as this discussion illustrates, the Veteran has maintained 
that he should be considered as right-handed.  This is of 
importance in that some disability ratings for musculoskeletal 
disabilities are higher for disabilities involving the major 
hand.  Here, the Veteran's service-connected right shoulder 
disability has been considered under Diagnostic Code 5201 which 
provides a minimum disability rating of 20 percent for a 
disability involving either the major or minor arm.  However, as 
the level of disability increases, the disability rating for the 
major arm increases more than that for the minor arm.  Thus, 
there is a potential difference (increase) for the Veteran should 
his right arm be determined to be his major arm.

Indeed, in this regard, the Board notes that 38 C.F.R. § 4.69 
addresses how the dominant hand is to be determined.  The 
regulation provides that the handedness for the purpose of a 
dominant rating will be determined by the evidence of record or 
by testing on VA examination.  Accordingly, the Board believes 
that, on remand, the Veteran should be afforded a new VA 
examination, at which time, the issue of which is the major arm 
can be determined.  Also on that examination, the Veteran's 
neurological complaints (pertaining to his right upper extremity) 
should be addressed.  

Finally, a copy of the Veteran's DD 214 should be obtained and 
associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, VA 
and private, who may possess additional 
records pertinent to his claim.  The RO 
should attempt to obtain and associate with 
the claims folder any medical records 
identified by the Veteran that are not 
already of record.  

The evidence of record establishes that the 
Veteran has received VA treatment in 
Michigan and Texas during the pendency of 
his appeal, and likely in the year prior, 
but he has failed to provide the dates for 
such treatment.  He should be encouraged to 
do so.  Even if the Veteran does not 
provide any further information, there is 
sufficient information in the record to 
search for records at the VA facilities in 
Michigan and Texas as identified by the 
Veteran in his statements and testimony.

2.  A copy of the Veteran's DD 214 should 
be associated with the claims folder.  

3.  Upon completion of the above, the 
Veteran should be scheduled for an 
appropriate VA examination to assess the 
severity of his service-connected chronic 
right shoulder muscle strain with 
degenerative joint disease.  The claims 
folder and a copy of this remand must be 
provided to the examiner and reviewed as 
part of the examination.  All indicated 
studies, tests and evaluations deemed 
necessary by the examiner should be 
performed.  All results of any such 
studies, tests, or evaluations must be 
included in the examination report.  

The examiner is requested to make a 
determination if the Veteran's major hand 
is his right or left hand.

The examiner is advised that the Veteran 
believes that his symptoms are much worse 
than detailed on his prior VA examinations 
and that they have worsened in the last few 
years.  He also relates having neurological 
symptoms and pain involving his neck and 
into his shoulder area.  Although he has 
had EMG/NCV testing of his right ulnar and 
median nerves that provided normal results 
in October 2008, he continues to complain 
of numbness and loss of use of his right 
arm at times.  

Accordingly, the examiner should identify 
any orthopedic and neurological symptoms 
related to the service-connected right 
shoulder disability and fully describe the 
extent and severity of those symptoms.  In 
this regard, the examiner should discuss 
whether any neck-related symptoms are 
associated with the Veteran's service-
connected right shoulder disability.  

The examiner should also discuss whether 
the Veteran's right shoulder disability 
exhibits weakened movement, excess 
fatigability, or incoordination that is 
attributable to the applicable service-
connected disorder.  If feasible, this 
determination should be expressed in terms 
of the degree of additional range of motion 
lost.  The examiner should also express an 
opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or when the 
Veteran uses his right shoulder repeatedly 
over a period of time.  

In addition, the examiner should address 
the impact of the service-connected chronic 
right shoulder muscle strain with 
degenerative joint disease on the Veteran's 
occupational functioning.  

The examiner should provide a complete 
rationale for all conclusions reached.

4.  After undertaking any other development 
deemed appropriate the RO should re-
adjudicate the increased rating issue on 
appeal.  If the benefit sought is not 
granted, the Veteran, and his 
representative, should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  Thereafter, the case 
should be returned to the Board for further 
appellate review.  

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by the RO; however, the Veteran is advised that 
failure to report for any scheduled examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2009).  He has the right 
to submit additional evidence and argument on the matter that the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§5109B, 7112 
(West Supp. 2010).  



_________________________________________________
THERESA M. CATINO 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


